DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: In lines 10-11, the recitation “the width” should be “a width”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 4-5, 7-8, and 10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 1: In line 15, the recitation “the cabinet” lacks antecedent basis. Further, if the recitation is supposed to be “the cabinet assembly”, it is unclear how the pair of hinges can be comprised in the cabinet assembly and exterior of the cabinet assembly as claimed. 
With respect to claims 2, 4-5, and 7-8: The claims are rejected under 35 U.S.C. § 112(b) via dependency.
With respect to claim 10: In lines 1-2, the recitation “the raised portions” lacks antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5, 7-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,558,503 (Wilson) in view of WO 2017/192121 A1 (Dherde) and US 7,517,031 B2 (Laible).
With respect to claim 1: Wilson discloses a cabinet assembly for a refrigerating appliance (refrigerator 10), the cabinet assembly comprising: an outer wrapper (outer metal shell 18) defining opposing first and second sidewalls (side walls 20 and 22), and an access opening (front opening closed by the not-shown doors); an inner liner (interior liner 24) defining an upper compartment (compartment 12) and a lower compartment (compartment 13); a mullion (mullion component 16) disposed between the upper compartment and the lower compartment and extending across the access opening; a front reinforcing plate (mullion face plate 90) positioned on the mullion and extending substantially across the width of the access opening; and a mullion brace (at least cross member 58, may include partition mounting brackets 36/37) coupled to the front reinforcing plate (Fig. 2 and col. 5, lines 22-30), wherein the mullion brace includes raised portions (raised portions 68) proximate an access opening edge of each of the first and second side walls (Figs. 1-2); and a pair of hinges (“the hinges for the doors” @ col. 3, line 30; “the door hinges” @ col. 3, lines 49-50), wherein the pair of hinges are positioned exterior of the cabinet (by virtue of being mounted on the exterior surface of front face 26; see Figs. 2-3 and col. 3, lines 25-50).
Wilson does not disclose the claim limitation “a rear wall coupling the first and second sidewalls”.
Dherde Fig. 4 shows the outer wrapper 16 of a refrigerator appliance 14 including a rear wall positioned at the rear side of an upper refrigerating compartment 102. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have Wilson’s metal shell 18 include a rear wall extending between the side walls 20 and 22, in order to enclose the compartment 12/13 on the rear side thereof. This forms a refrigerator interior compartment openable and closable with a door, as is conventional in the refrigerator art.
The combination is obvious because the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. Further, the elements each perform the function known to perform in the prior art with predictability. 
Wilson does not disclose the claim limitation “wherein the outer wrapper and the inner liner define a sealed insulating cavity therebetween, wherein the insulating cavity is under vacuum”.
Dherde [0018] and [0026]-[0028] disclose the refrigerator appliance 14 including a vacuum insulated structure 26 defined by a hermetically sealed insulating cavity 24 that is under at least a partial vacuum. An outer wrapper 16, inner liner 18, and trim breaker 20 define the insulating cavity 24. Dherde [0029] discloses that an interior mullion 100 can also define/include a vacuum insulated structure 26. Alternatively, the interior mullion 100 may not be vacuum insulated, and instead use conventional foamed-in insulating material 28 at atmospheric pressure. 
Dherde’s appliance 14, outer wrapper 16, and liner 18 are analogous to Wilson’s refrigerator 10, shell 18, and liner 24, respectively. Dherde’s mullion 100 is analogous to Wilson’s mullion component 16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to define a sealed insulating cavity between Wilson’s shell 18 and liner 24 and provide at least a partial vacuum therebetween, in order to make Wilson’s refrigerator 10 vacuum insulated similarly to Dherde’s appliance 14. 
In the combination, Dherde [0029] suggests that Wilson’s mullion component 16 may be vacuum insulated, or may alternatively use conventional foamed-in insulation. 
The modification is obvious because the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art. It is obvious to use the known techniques of Dherde (hermetically sealing a cavity, evacuating gas to provide a vacuum, etc.) to improve the similar device of Wilson in the same way (same improvement of vacuum insulation). 
Wilson does not disclose the pair of hinges “coupled to one of the raised portions of the mullion brace” as claimed. 
Wilson col. 3, lines 25-50 disclose the front face 26 and backup plate 34 are used for mounting of the door hinges. See Wilson Fig. 2 for an aperture in the front face 26 that aligns with a threaded aperture in a flange of backup plate 34. Wilson Fig. 2 shows a mullion face plate 90 secured to the fastener opening 70 in raised portion 68 using a fastener 92. Wilson’s figures do not show the disclosed hinges. 
Laible discloses a central end bar 9 that is analogous to Wilson’s mullion face plate 90, in that both central end bar 9 and mullion face plate 90 extend horizontally across a refrigerator mullion and form the exterior surface thereof. Laible Figs. 2 and 4 show upper and lower pairs of threads 18 used to mount a pair of hinges 5 to the central end bar 9 and a reinforcing plate 17.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to fasten Laible’s upper and lower hinges 5 through Wilson’s mullion face plate 90 using threads 18 and fasteners, in order to pivotally mount upper and lower doors to Wilson’s refrigerator. What Laible discloses is an obvious variation of what Wilson discloses but does not show in drawings, thereby making it obvious to combine Laible’s door-mounting structure and Wilson’s refrigerator. 
See Laible Fig. 2 and Wilson Figs. 2-5. As modified, Laible’s threads 18 are formed on Wilson’s mullion face plate 90 with the hinges 5 fastened thereto. The pattern of the threads 18, as formed on Wilson’s mullion face plate 90, makes obvious two of the fasteners for hinges 5 extending through the threads 18 in face plate 90 and into Wilson’s raised portion 68. It is obvious for those fasteners to engage above and below the fastener opening 70. Alternatively, it is obvious to omit the fastener opening 70 when the fasteners for the hinges 5 are added to Wilson, because the added fasteners obviate the opening 70.
The modification meets and/or makes obvious “a pair of hinges coupled to one of the raised portion of the mullion brace, wherein the pair of hinges are positioned exterior of the cabinet” as claimed. 
With respect to claim 2: See Wilson Fig. 2. Wilson, as modified, meets wherein the mullion brace (cross member 58) is disposed between the front reinforcing plate (face plate 90) and the mullion (mullion component 16).
With respect to claim 5: See Wilson Figs. 2 and 5. Wilson’s partition mounting brackets 36 and 37 are interpreted as a component of the claimed “mullion brace”. Wilson, as modified, meets wherein the mullion brace (cross member 58 and brackets 36/37) includes first and second transverse ends (comprised by brackets 36/37) at least partially disposed on the first and second sidewalls (Wilson Fig. 5).
With respect to claim 7: Dherde uses trim breaker 20 to form a vacuum cavity between outer wrapper 16 and inner liner 18. In the combination, trim breaker 20 is used between Wilson’s outer shell 18 and inner liner 24 in a similar way. As applied to Wilson, trim breaker 20 on meets and/or makes obvious “a trim breaker that forms a seal between the outer wrapper and the inner liner” as claimed. 
See Wilson Figs. 1-3. In the combination, trim breaker 20 extends between Wilson’s outer shell 18 and inner liner 24, and creates a sealed vacuum cavity therebetween. Based on Dherde [0029], Wilson’s mullion component 16 does not need to be sealed under vacuum, and may instead be conventionally insulated. 
Wilson’s portion 31 defines “a recess on the outer wrapper” as claimed. In Wilson Fig. 5, the claimed “gap” is where the arrow of the lead line for portion 31 points, between bracket 36 (the claimed transverse end) and portion 31 (part of the claimed sidewall). 
Due to the use of “configured to”, the claim limitation “the recess configured to accommodate at least a portion of the trim breaker” requires the recess to be capable of accommodating at least a portion of the trim breaker. The limitation, as written, does not positively require at least a portion of the trim breaker to be in the recess. 
Wilson’s portion 31 is capable of accommodating at least a portion of trim breaker 20, and therefore meets and/or makes obvious “the recess configured to accommodate at least a portion of the trim breaker” as claimed. 
With respect to claim 8: The noun “jog” is defined as “a brief abrupt change in direction”. 
Dherde Figs. 4-9 show the trim breaker 20 includes multiple portions that form a brief abrupt change in direction, with the trim breaker 20 including structure to be connected in a vacuum-tight manner with the outer wrapper 16 and inner liner 18.
It is obvious to trim breaker 20 to be formed/bent/shaped to fit with Wilson’s portion 31, similarly to trim breaker 20 being formed/bent/shaped to fit with Dherde’s outer wrapper 16 and inner liner 18. This meets and/or makes obvious “wherein at least a portion of the trim breaker is jogged to fit within the recess” as claimed. 
With respect to claim 9: The same combination of Wilson, Dherde, and Laible used above meets and/or makes obvious a refrigerating appliance (Wilson’s refrigerator 10, as modified) comprising: a cabinet (Wilson Figs. 1-5) comprising: an outer wrapper (Wilson’s shell 18) defining opposing first and second sidewalls (Wilson’s side walls 20 and 22), a rear wall coupling the first and second sidewalls (as made obvious by Dherde) and an access opening (front opening closed by the not-shown doors disclosed by Wilson); an inner liner (Wilson’s interior liner 24) defining an upper compartment (Wilson’s compartment 12) and a lower compartment (Wilson’s compartment 13); a trim breaker (Dherde’s trim breaker 20, used between Wilson’s shell 18 and liner 24) that forms a seal between the outer wrapper and inner liner (in the same or similar was as Dherde’s invention); a mullion (Wilson’s mullion component 16) disposed between the upper compartment and the lower compartment and extending across the access opening (Wilson Figs. 1-5); and a mullion bracket (Wilson’s cross member 58 and mounting brackets 36/37) extending across the access opening (Wilson Figs. 1-5), wherein the mullion bracket includes first and second ends (left and right ends) having engagement portions (comprised by Wilson’s brackets 36/37) configured to couple with the first and second sidewalls (Wilson Figs. 1-2 and 5), further wherein a recess on the outer wrapper (formed by Wilson’s portion 31) provides a gap between the first and second ends and the first and second sidewalls (Wilson Fig. 5) and a portion of the trim breaker is disposed within the gap (a portion of trim breaker 20 extends into S-shaped portion 31, in the process of forming a vacuum cavity between Wilson’s outer shell 18 and liner 24).
With respect to claim 10: As set forth in the rejection of claim 1, the combination of prior art meets and/or makes obvious two of Laible’s hinges 5 attached through Wilson’s mullion face plate 90 and into raised portion 68 of the cross member 58. This meets and/or makes obvious the claim as written. 
With respect to claim 12: The noun “jog” is defined as “a brief abrupt change in direction”. 
Dherde Figs. 4-9 show the trim breaker 20 includes multiple portions that form a brief abrupt change in direction, with the trim breaker 20 including structure to be connected in a vacuum-tight manner with the outer wrapper 16 and inner liner 18.
It is obvious to trim breaker 20 to be formed/bent/shaped to fit with Wilson’s portion 31, similarly to trim breaker 20 being formed/bent/shaped to fit with Dherde’s outer wrapper 16 and inner liner 18. This meets and/or makes obvious “wherein at least a portion of the trim breaker is jogged to fit within the recess” as claimed. 

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,558,503 (Wilson) in view of WO 2017/192121 A1 (Dherde) and US 7,517,031 B2 (Laible) as applied to claims 1 and 9 above, and further in view of US 4,548,049 (Rajgopal).
With respect to claim 4: Wilson does not disclose the claimed “heat loop”.
Dherde Figs. 3 and 7-9 show a heat loop 180 disposed in a heat loop channel 182. Dherde Fig. 3 shows the heat loop 180 extending along the upper and lower edges of the mullion 100.
Rajgopal Figs. 2 and 4 show a mullion heater 23 that includes a primary resistance heater 29 and a supplemental mullion heater 30. Resistance heater 29 extends around the periphery of the mullion heater 23, similarly to the configuration of Dherde’s heat loop 180 at the upper and lower edges of Dherde’s mullion 100. Rajgopal’s supplemental mullion heater 30 extends through the middle portion of the mullion heater 23, and is utilized at times where high condensation may occur on the mullion by providing a suitable selective control (Rajgopal col. 5, lines 25-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to put Rajgopal’s heaters 29 and 30 against the inside of Wilson’s mullion face plate 90 in order to prevent condensation on said mullion face plate 90. 
The modification is obvious because the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art. It is obvious to use the known techniques of Dherde and Rajgopal (mounting and operation and heating device) to improve the similar device of Wilson in the same way (same improvement of condensation prevention). 
See Wilson Figs. 1-5. See Rajgopal Fig. 4. As modified, Rajgopal’s supplemental heater 30 is positioned laterally between Wilson’s raised portions 68 because that is analogous to the position of Rajgopal’s heater 30. As modified, the supplemental heater 30 is sandwiched between the front of Wilson’s cross member 58 and the back of Wilson’s face plate 90. 
As modified, the supplemental heater 30 meets and/or makes obvious the claim limitation “a heat loop disposed over the mullion brace, the heat loop disposed between the raised portions of the mullion brace”.
Wilson’s raised portions 68 project some distance forward from the cross member 58 towards the mullion face plate 90 (Wilson Figs. 2 and 5). When assembled, the back side of face plate 90 abuts the raised portions 68.
Rajgopal’s heater 30 projects some distance forward from sheet 27 (Rajgopal Figs. 3-4). When adding Rajgopal’s heater 30 to Wilson’s cross member 58, it is obvious for the heater 30 and the raised portions 68 to project an even distance towards the mullion face plate 90 so that the heater 30 abuts the back side of mullion face plate 90, and thereby prevents condensation on the face plate 90. This meets and/or makes obvious “thereby providing an even surface for coupling the front reinforcing plate” as claimed. 
With respect to claim 13: The same combination of Wilson, Dherde, Laible, and Rajgopal used above in the rejection of claim 4 meets wherein the mullion bracket (Wilson’s cross member 58 and mounting brackets 36/37) includes raised portions (Wilson’s raised portions 68) proximate an access opening edge of each of the first and second sidewalls (left and right edges of front face 26, at or near formed portion 31) and a heat loop (Rajgopal’s supplemental heater 30) is disposed between the raised portions.
Allowable Subject Matter
Claims 14 and 17-20 are allowed.
Response to Arguments
The Applicant’s remarks in relation to the drawing objections are persuasive. The drawing objections made in the previous Office action are hereby withdrawn.
The Applicant’s remarks in relation to the rejections under 35 U.S.C. § 112(a) and (b) are persuasive. The rejections under 35 U.S.C. § 112(a) and (b) made in the previous Office action are hereby withdrawn. The new rejection under 35 U.S.C. § 112(b) made above in this Office action is necessitated by the amendment dated 30 November 2022.
Applicant's arguments filed with respect to the rejections under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
On page 8, the Applicant asserts that a combination of Wilson and Dherde does not meet amended claim 1. However, a combination of Wilson, Dherde, and Laible does meet and/or make obvious claim 1. 
 On page 8, the Applicant asserts that a combination of Wilson and Dherde does not meet amended claim 9. However, a combination of Wilson, Dherde, and Laible does meet and/or make obvious claim 9. 
On page 9, the Applicant asserts that Dherde’s trim breaker 20 between Wilson’s shell 18 and liner 24 does not meet the claimed “recess”. However, Wilson’s shell 18 includes a recess thereon as claimed at portion 31. See Wilson Fig. 5. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637